OPINION
McDONALD, Chief Justice.
Judgment was rendered against appellants Alamo Angus Ranchers, Inc., on April 15, 1974. Motion for new trial was overruled on July 11, 1974. Appellants gave notice of appeal on July 18, 1974 and filed appeal bond on August 28, 1974.
Appellee J. D. Word has filed motion in this court to dismiss the attempted appeal.
Appellants’ appeal bond was not filed within the thirty-day period allowed by Rule 356 Texas Rules of Civil Procedure; consequently no appeal was perfected; and this court never acquired jurisdiction of the attempted appeal.
Appellees motion is granted, and the attempted appeal is dismissed for want of jurisdiction. Lucchese v. Specia, Tex.Civ.App., (San Antonio) Er. Ref., 281 S.W.2d 725; Blackwell v. Jonesboro Rural High School Dist., Tex.Civ.App., (Waco), NWH, 512 S.W.2d 95.
Appeal dismissed.